     Case 3:17-cr-00174-K Document 57 Filed 12/11/20       Page 1 of 2 PageID 218



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

UNITED STATES OF AMERICA                     §
                                             §
                                             §
v.                                           §   NO. 3:17-CR-00174-K
                                             §
XAVIER BARNES                                §
Defendant                                    §

             MEMORANDUM ADOPTING REPORT AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The Court referred the request for revocation of Defendant’s Supervised Release

to United States Magistrate Judge David L. Horan for consideration. The Court has

received the Second Amended Report and Recommendation of the United States

Magistrate Judge pursuant to its order. Defendant having waived allocution before this

Court as well as his right to object to the Report and Recommendation of the United

States Magistrate Judge, the Court is of the opinion that the findings and conclusions

of the Magistrate Judge are correct.

        It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as

the opinion and findings of the Court, however the Court reduces the sentence to 8

months custody. It is further ORDERED that the Defendant be committed to the

custody of the Bureau of Prisons to be imprisoned for a term of 8 months, with no

further term of Supervised Release to follow.




PAGE 1
   Case 3:17-cr-00174-K Document 57 Filed 12/11/20        Page 2 of 2 PageID 219




      The Defendant shall receive credit for time served in federal custody prior to

revocation. Further, the Court recommends that the defendant be allowed to serve his

sentence in the Dallas-Fort Worth area.

      SO ORDERED.

      Signed December 11th, 2020.

                                          _______________________________________
                                          ED KINKEADE
                                          UNITED STATES DISTRICT JUDGE




PAGE 2
